UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1911


NING SHEN,

                    Plaintiff – Appellant,

             v.

SECRETARY, UNITED STATES DEPARTMENT OF VETERANS AFFAIRS,

                    Defendant – Appellee.


Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cv-00001-GMG)


Submitted: May 02, 2018                                           Decided: July 9, 2018


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dallas Ian Hammer, ZUCKERMAN LAW, Tysons Corner, Virginia, for Appellant.
William J. Powell, United States Attorney, Wheeling, West Virginia, Erin K.
Reisenweber, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dr. Ning Shen appeals the district court’s order dismissing her action against the

Veterans Affairs Medical Center in Martinsburg, West Virginia. We have reviewed the

record, as well as the parties’ briefing in this matter, and find no reversible error. See

Hux v. City of Newport News, 451 F.3d 311, 315 (4th Cir. 2006) (a plaintiff’s failure to

demonstrate a genuine issue of material fact regarding pretext warrants summary

judgment). Accordingly, we affirm the judgment of the district court. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2